BIJUR, J.
This action was brought for “fraud,” the pleading being oral.. The bill of particulars states that a certain corporation sold to defendant corporation its entire business including assets without giving notice to the plaintiff, then a creditor of the assigning corporation, pursuant to the provisions of law.
By this, it was intended, no doubt, to refer to section 44 of the Personal Property Law (Consol. Laws, c. 41), commonly known as the “Bulk Sales Law.” What this cause of action in fraud, under the circumstances, would be, it is difficult to understand; but as there was no sufficient proof that any such sale had taken place as described in the bill of particulars, or that notices had not been sent out, the complaint should have been dismissed.
It is now sought, as I understand respondent’s contention, to sustain the recovery as one against one of the individual defendants under section 66 of the Stock Corporation Law (Consol. Laws, c. 58); but, regardless of the merit of that contention, it suffices to- note that the action is brought on no such ground.
Judgment reversed, with costs, and complaint dismissed, with costs, without prejudice to a new action. All concur.